               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,           )
THE LEAGUE OF WOMEN VOTERS          )
OF NORTH CAROLINA,                  )
DONNA PERMAR, JOHN P. CLARK,        )
MARGARET B. CATES,                  )
LELIA BENTLEY, REGINA WHITNEY       )
EDWARDS, ROBERT K. PRIDDY II,       )
SUSAN SCHAFFER, and                 )
WALTER HUTCHINS,                    )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )             1:20CV457
                                    )
THE NORTH CAROLINA STATE            )
BOARD OF ELECTIONS,                 )
DAMON CIRCOSTA, in his              )
official capacity as CHAIR          )
OF THE STATE BOARD OF               )
ELECTIONS, STELLA ANDERSON,         )
in her official capacity as         )
SECRETARY OF THE STATE              )
BOARD OF ELECTIONS,                 )
KEN RAYMOND, in his official        )
capacity as MEMBER OF THE           )
STATE BOARD OF ELECTIONS,           )
JEFF CARMON III, in his             )
official capacity as MEMBER         )
OF THE STATE BOARD OF               )
ELECTIONS, DAVID C. BLACK,          )
in his official capacity as         )
MEMBER OF THE STATE BOARD           )
OF ELECTIONS, KAREN BRINSON         )
BELL, in her official               )
capacity as EXECUTIVE               )
DIRECTOR OF THE STATE BOARD         )
OF ELECTIONS, THE NORTH             )
CAROLINA DEPARTMENT OF              )
TRANSPORTATION, J. ERIC             )




   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 1 of 19
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
               Defendants.          )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
   Defendant-Intervenors.           )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Defendant-Intervenors Phillip E. Berger and Timothy K.

Moore (“Legislative Defendants”) move this court, (Doc. 170), to

clarify its October 14, 2020 order, (Doc. 169), which enjoined

Defendant North Carolina State Board of Elections (“Executive

Defendants” or “the SBE”) from curing ballots that lack a

witness signature. Legislative Defendants request that this

court further enjoin the cure of any ballots which have “the



                                    - 2 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 2 of 19
voter’s information in the place of the witness” or else lack

all of the following: (1) a printed witness name, (2) any part

of a witness address, and (3) a legible witness signature. (Doc.

170 at 1-2.) Legislative Defendants argue these defects “mak[e]

it impossible to identify the witness” and curing such ballots

would therefore be in violation of the statutory witness

requirement. (Id. at 2.)

    Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89

(1984) compels this court to deny the relief requested by

Legislative Defendants in their motion for clarification, (Doc.

170). However, the denial of relief should not be misconstrued

as this court’s approval of the actions of the North Carolina

State Board of Elections. To the contrary, for the second time

in this case, this court has serious concerns about the conduct

of the North Carolina State Board of Elections. As will be

explained, based on the evidence presented, this court finds

that the State Board of Elections is permitting at least two

county boards of elections to undermine and contravene the

requirements of the law of the state of North Carolina, H.B.

1169, in accepting and processing absentee ballots without the

minimal witness information required by that statute. Although

Justice Gorsuch was commenting on a different case, his comments




                                    - 3 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 3 of 19
are applicable here when considering the “cure” process

currently in use for absentee ballots in this election:

      [E]fforts like these not only offend the Elections
      Clause’s textual commitment of responsibility for
      election lawmaking to state and federal legislators,
      they do damage to faith in the written Constitution as
      law, to the power of the people to oversee their own
      government, and to the authority of legislatures. Such
      last-minute changes by largely unaccountable bodies,
      too, invite confusion, risk altering election
      outcomes, and in the process threaten voter confidence
      in the results. Wise v. Circosta, ____ F.3d ____, ____
      (CA4 2020) (en banc) (Wilkinson and Agee, joined by
      Niemeyer, JJ., dissenting).

Moore v. Circosta, ____ S. Ct. ____, 2020 WL 6305036, at *2

(U.S. Oct. 28, 2020).

      The North Carolina State Board of Elections is a state

actor, and H.B. 1169 is the law of the state of North Carolina.

The election is four days away. The limits placed on this court

by the claims in this case and Pennhurst unfortunately require

that this motion be denied.

I.    STATEMENT OF THE FACTS

      Under the United States Constitution, the North Carolina

legislature is delegated the power to “prescribe[]” “[t]he

Times, Places and Manner of holding Elections.” U.S. Const. art.

I, § 4, cl. 1. Accordingly, the Legislature passed, and the

Governor signed, H.B. 1169, which provides that:

      For an election held in 2020, notwithstanding [N.C.
      Gen. Stat. §] 163-229(b) and [N.C. Gen. Stat. §] 163-
      231(a), and provided all other requirements for

                                      - 4 -



     Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 4 of 19
     absentee ballots are met, a voter’s returned absentee
     ballot shall be accepted and processed accordingly by
     the county board of elections if the voter marked the
     ballot in the presence of at least one person who is
     at least 18 years of age and is not disqualified by
     [N.C. Gen. Stat. §] 163-226.3(a)(4) or [N.C. Gen.
     Stat. §] 163-237(c), provided that the person signed
     the application and certificate as a witness and
     printed that person’s name and address on the
     container-return envelope. For an election held in
     2020, notwithstanding [N.C. Gen. Stat. §] 163-229(b),
     the State Board of Elections may prepare applications
     for each container-return envelope providing for a
     space for the identification of one person witnessing
     the casting of the absentee ballot in accordance with
     [N.C. Gen. Stat. §] 163-231, that person’s signature,
     and that person’s printed name and address.

N.C. Sess. Laws 2020-17 (H.B. 1169) § 1.(a).

     Put simply, 2020 state law requires the following for a

returned absentee ballot to be “accepted and processed”: (1)

marking of the ballot in the presence of a qualified witness;

(2) the signature of the witness; (3) the printed name of the

witness; and (4) the address of the witness. Id. According to

the statute, all of this information must be included on the

container-return envelope. Id. This court understands “accepted

and processed” in its formal sense, to mean fully accepted for

counting by the county boards.1




     1 This   differs from the colloquial sense in which the
parties use   “accepted” in their briefs: the parties use the term
to refer to   ballots which have been approved for counting on the
contingency   that a cure certification is properly filled out and
returned.


                                    - 5 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 5 of 19
     This court’s original preliminary injunction, (Memorandum

Opinion and Order (“August Order”) (Doc. 124)), did not mandate

that every ballot be cured.2 Rather, it required the SBE to

provide “due process as to those ballots with a material error

that is subject to remediation.” (Id. at 187.) At the time of

the August Order, this court found “no procedures in place

statewide that would either notify a voter that their absentee

ballot has a material error nor allow such a voter to be heard

in challenging such a rejection.” (Id. at 157-58.) Nothing about

this court’s August Order could, or should, be construed to

suggest that North Carolina law permits an absentee ballot to be

formally accepted and processed without the statutorily required

information.

     Following the August Order, Legislative Defendants

challenged Executive Defendants’ implementation of Due Process

fixes, prompting this court to issue its Memorandum Opinion and

Order on October 14, 2020 (“October Order”). (Doc. 169.) This




     2 A Due Process right to notice and an opportunity to be
heard is not synonymous with notice and a right to cure. A cure
procedure is one way to ensure a voter has both notice and an
opportunity to be heard but is not specifically required by Due
Process or by this court’s August Order. Moreover, it remains
consistent with this court’s August Order that some ballot
errors may not be subject to remediation and cannot be fixed via
a “cure” process.



                                    - 6 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 6 of 19
court enjoined the SBE from attempting to “cure” those ballots

that are missing a witness signature and therefore required

spoliation. (Id. at 40-41.) Though this court made clear that

other errors may be curable, “such as a witness signature on the

wrong line or an incomplete address,” (Id. at 41),3 this court

would not permit approval of an “absentee ballot which has not

been executed in accordance with H.B. 1169.” (Id. at 39.)

     In response, the SBE issued new guidance, (“October Revised

Memo”) (Doc. 171-3), regarding Due Process and the cure of

absentee ballot errors subject to remediation. The October

Revised Memo adjusted the SBE’s list of which errors were

curable and which required spoliation:

     The following deficiencies can be cured by sending the
     voter a certification:

          •   Voter did not sign the Voter Certification
          •   Voter signed in the wrong place
          •   Witness or assistant did not print name
          •   Witness or assistant did not print address
          •   Witness or assistant signed on the wrong line

          . . . .




     3 This court also referred to “incomplete witness
information” as remediable in its August Order. (August Order
(Doc. 124) at 156.) This language was broad, and to avoid any
misunderstanding now or in the future, this court wishes to
clarify that a missing witness signature does not fall within
the intended scope of “incomplete witness information.” This
language was originally intended as shorthand for lesser issues
such as incomplete address information or a missing printed
witness name.

                                    - 7 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 7 of 19
     The following deficiencies cannot be cured by
     certification:

          • Witness or assistant did not sign
          • Upon arrival at the county board office, the
            envelope is unsealed
          • The envelope indicates the voter is requesting
            a replacement ballot

     If a county board receives a container-return envelope
     with one of these deficiencies, county board staff
     shall spoil the ballot and reissue a ballot along with
     a notice explaining the county board office’s action,
     in accordance with Section 3.

(Id. at 3-4.)4

     Legislative Defendants agree with the October Revised

Memo’s changes as applied individually, and therefore “do not

request nullification of the [October] Revised Memo.” (Br. in

Supp. of Defendant-Intervenors’ Mot. for Clarification (“Leg.

Defs.’ Br.”) (Doc. 171) at 17.)5 Legislative Defendants do not



     4 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
     5 Executive Defendants argue that Legislative Defendants
agreed to the changes to the guidance after this court’s order.
(Doc. 186 at 1.) Regardless of whether there was an agreement,
this court is not bound by it, and instead, is required to
follow the law. H.B. 1169 is the law and its requirements have
not been met by Executive Defendants’ guidance. Moreover,
Executive Defendants do not argue that Legislative Defendants
agreed to accept ballots completely lacking witness information
as described by Linda Devore and Mary Potter Summa. (Devore
Declaration (Doc. 171-5) at ¶¶ 5-7; Summa Declaration (Doc.
171-6) at ¶ 5.) This court does not construe the language “cured
by sending the voter a certification”, (October Revised Memo


                                    - 8 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 8 of 19
contest that “[i]solated errors of any of the types listed in

the Second Revised Memo may reasonably be considered minor and

curable.” (Id.) However, new information came to light as

absentee ballots with illegible witness signatures were

allegedly cured without any witness name or address. Legislative

Defendants then moved this court for an order clarifying this

court’s injunction. Legislative Defendants now seek instruction

and clarification from this court on how the witness requirement

should be enforced where there are multiple errors, causing

potentially unwitnessed ballots to be cured. (Id. at 2-3.)

    In support of their motion, Legislative Defendants

submitted the affidavit of Linda Devore, who states in relevant

part:

    At our meeting, the County Board approved (over my
    objection) 14 ballots with witness cure affidavits
    despite the fact that the return envelope for those
    ballots had no witness address at all (as opposed to
    missing a zip code or other minor defect), no printed
    witness name at all, and only a scratched mark,
    initials, or some other illegible witness signature of
    some sort in the place of the required witness
    signature, making the witness anonymous.

          . . . .

         The 14 ballots contained in Ex. A. were accepted
    despite the fact that the existence of an actual
    witness (and thus compliance with the witness


(Doc. 171-3) at 3), to mean that none of the witness information
would be collected, nor does that language necessarily suggest
the certification would not require witness certification as
well.

                                    - 9 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 9 of 19
    requirement) is unknown, and despite the fact that any
    alleged witness is completely anonymous. Should any of
    these ballots be challenged or if the need arises to
    investigate any of these ballots, it would be
    impossible to contact the witness. The cure affidavits
    submitted to correct the defects on the ballot-return
    envelopes did not provide any of the missing
    information and in no way would enable someone to know
    who the witness actually was or to be able to contact
    that witness should the need arise.

(Declaration of Linda Devore (“Devore Declaration”) (Doc. 171-5)

¶¶ 5, 7.) The affidavit of Mary Potter Summa, (“Summa

Declaration”) (Doc. 171-6)), contains similar allegations

regarding the Mecklenburg County Board of Elections - that is,

absentee ballots were approved and accepted despite missing

witness information. (See id. ¶ 5.)

    This court subsequently entered its order granting

expedited consideration, (Doc. 175), and noted in that order the

following:

    As this court made clear in its October order, the
    “cure certification” originally presented to this
    court, (Doc. 143-1 at 6), is entirely inappropriate to
    “cure” a missing witness signature on a ballot. (See
    Doc. 169 at 30-31.) While ballots with minor errors
    may be remediable, the cure certification originally
    presented to this court may have been inappropriate
    even for resolving those curable witness errors.

(Id. at 3-4.)

    The Executive Defendants responded with the declaration of

Katelyn Love, general counsel to the SBE. (Doc. 178.) Notably,

Ms. Love did not describe the cure process. Nor did she deny or



                                   - 10 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 10 of 19
contradict the allegations of Ms. Devore and Ms. Summa that

ballots are being accepted and processed without the required

name and address of the witness.

       This court therefore finds as a fact that under the

guidance and supervision of the SBE, county boards of elections

are accepting and processing absentee ballots after providing

notice and an opportunity to be heard, as well as a related cure

procedure, for ballots that do not include the statutorily

required name or address of the witness – and in some

circumstances, for ballots containing no information which might

enable direct identification of the witness. This court further

finds the local boards of elections are not collecting missing

witness information before accepting and processing these

ballots.

II.    ANALYSIS

       A.    Due Process Protections

       While the SBE has “general supervision over the primaries

and elections in the State, and it shall have authority to make

such reasonable rules and regulations with respect to the

conduct of primaries and elections as it may deem advisable[,]”

these rules may not “conflict with any provisions of [the

elections statutes].” N.C. Gen. Stat. § 163-22. The witness

requirement statute in H.B. 1169 very clearly details the



                                      - 11 -



      Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 11 of 19
requirements for acceptance of an absentee ballot. To accept and

count an absentee ballot in a manner contrary to those

requirements violates state law. A “cure”, even if part of Due

Process, may not be used as a shield to avoid compliance with

state law which requires the presence of a witness at the

marking of a ballot.

    This court has previously found that “the One-Witness

Requirement plays a key role in preventing voter fraud and

maintaining the integrity of elections.” (August Order (Doc.

124) at 99.) The statutory requirement of a witness’ name and

address may contribute in part to the deterrent effect on fraud

that the witness requirement creates. (See id. at 102 (noting

the witness requirement has a “deterrent effect” on fraud).)

    Although this court agrees in large part with Legislative

Defendants’ arguments, this court does not believe that

Legislative Defendants’ requested relief is fully justified: the

fact that a signature is illegible does not necessarily mean the

ballot was not witnessed properly, nor does it necessarily mean

the ballot cannot be reviewed, investigated, and remediated

following notice and an opportunity to be heard. It is up to the

discretion of the county boards to determine in the first

instance whether a witness was present when the ballot was




                                   - 12 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 12 of 19
marked.6 The proper avenue for challenging these determinations

appears to be through the statutorily enacted challenge

procedure in N.C. Gen. Stat. § 163-89. Based on the evidence

presented to this court, the SBE guidance to county boards

regarding which ballots must be spoiled for lack of a witness is

in compliance with this court’s finding of a Due Process right.

     B.   Cure Procedure

     Although this court finds that the SBE’s guidance is in

compliance with Due Process, the evidence before this court

compels a finding that the cure procedure used does not comply

with state law. Though it is possible for additional identifying

information about the witness to be obtained via a “cure”

process without undermining the statutory requirements,




     6 County boards are empowered to exercise discretion in
administering the election and effectuating the SBE’s guidance.
Under N.C. Gen. Stat. § 163-33, county boards of elections have
the power “[t]o make and issue such rules, regulations, and
instructions, not inconsistent with law, with directives
promulgated under the provisions of [N.C. Gen. Stat. §]
163-132.4, or with the rules, orders, and directives established
by the State Board of Elections, as it may deem necessary for
the guidance of election officers and voters.” Moreover, county
boards have their own procedures for the challenge and appeal of
absentee ballots under N.C. Gen. Stat. § 163-89. Any voter may
challenge an absentee ballot in his or her own precinct, and
“[a]ll challenges . . . shall be heard by the county board of
elections on the day set for the canvass of the returns.” N.C.
Gen. Stat. § 163-89(e).


                                   - 13 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 13 of 19
following guidance from the SBE, the county boards do not appear

to be using such a cure procedure.

    Based on the evidence presented to this court, the county

boards of elections are using a cure affidavit that does not

seek any witness information, even though the affidavit is being

used to cure missing witness information. (Devore Declaration

(Doc. 171-5) at ¶¶ 5-7; Summa Declaration (Doc. 171-6) at ¶ 6.)

Executive Defendants claim that “should further investigation be

necessary, the State or county board may contact the voter and

ask her to identify her witness[,]” yet apparently have not

included this procedure as part of the cure process to date.

(Doc. 177 at 10.) It is inconceivable to this court that, after

months of litigation, the SBE has implemented a cure procedure

that fails to comply with the express requirements of state law.

State law clearly requires that the county boards receive the

printed name, address, and signature of the witness. N.C. Sess.

Laws 2020-17 (H.B. 1169) § 1.(a).

    Unfortunately, despite this court’s serious and substantial

concerns that the cure procedure used by the SBE does not comply

with the statutory requirements, Legislative Defendants’ motion

for clarification is an inappropriate vehicle to address such

concerns. Based on Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89 (1984), this court is prevented from ordering the



                                   - 14 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 14 of 19
SBE, a state actor, to conform with state law within the

parameters of this case.

     The Eleventh Amendment provides immunity to the states from

suit subject to several exceptions. Among these is the well-

recognized exception originally delineated in Ex parte Young,

209 U.S. 123 (1908), that “the Eleventh Amendment does not

preclude private individuals from bringing suit against State

officials for prospective injunctive or declaratory relief

designed to remedy ongoing violations of federal law.” Bragg v.

W. Va. Coal Ass’n, 248 F.3d 275, 292 (4th Cir. 2001).7

     The Supreme Court has “strictly limited the application of

the Ex parte Young doctrine to circumstances in which injunctive

relief is necessary to ‘give[] life to the Supremacy Clause.’”

Id. (citing Green v. Mansour, 474 U.S. 64, 68 (1985)). Because a

“federal court’s grant of relief against state officials on the

basis of state law . . . does not vindicate the supreme

authority of federal law,” Pennhurst, 465 U.S. at 106, the

Supreme Court has said that “it is difficult to think of a

greater intrusion on state sovereignty than when a federal court

instructs state officials on how to conform their conduct to




     7 Plaintiffs’ argument that they have an “interest in
ensuring that the federal courts do not exceed their
proper . . . role in resolving disputes” is not compelling.
(Doc. 187 at 8.)

                                   - 15 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 15 of 19
state law.” Id. Accordingly, courts “must evaluate the degree to

which a State’s sovereign interest would be adversely affected

by a federal suit seeking injunctive relief against State

officials, as well as the extent to which federal, rather than

State, law must be enforced to vindicate the federal interest.”

Bragg, 248 F.3d at 293. Federal courts are prohibited from

directing state actors to implement state law in a particular

fashion under Pennhurst, absent a relevant federal claim to

justify the federal court’s involvement. Id. at 298.

    Legislative Defendants argue that Pennhurst is

inapplicable, as the federal Due Process claim at issue in this

litigation is sufficient to justify the federal court’s

involvement. (Doc. 185.) They argue that Executive Defendants’

conduct not only violates state law, but also the Elections

Clause, and that this violation “cannot be bootstrapped into a

sovereign immunity defense for ongoing violations of the United

States Constitution.” (Id. at 2.) This case is an appropriate

vehicle to address Executive Defendants’ violation of federal

law, they argue, because “[n]o statewide cure process existed

until this Court ordered Executive Defendants to adopt one in

August.” (Id. at 3.)

    This court disagrees. Although other courts have recently

rejected Pennhurst in other election litigation, see, e.g.,



                                   - 16 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 16 of 19
Texas Democratic Party v. Abbott, 961 F.3d 389, 401 (5th Cir.

2020); Donald J. Trump for President, Inc. v. Bullock, No. CV

20-66-H-DLC, 2020 WL 5810556, at *5 (D. Mont. Sept. 30, 2020),

those cases involved federal constitutional claims not present

here. In Abbott, the complaint sought to “prevent the

enforcement of provisions of the Texas Election Code that the

plaintiffs believe[d] violate the Constitution.” 961 F.3d at

401. In Bullock, the complaint alleged that the Governor altered

the “time, place, and manner of Montana’s federal elections in

contravention of the United States Constitution.” 2020 WL

5810556, at *5. The claims contained in the second Amended

Complaint, (Doc. 30), do not relate to or address the “cure”

process at issue in this motion.

    Here, the core claim in the litigation and the previously

entered injunctive relief centers around a finding of Due

Process rights during absentee voting, (id.), and to this point,

all relief provided has been focused on upholding the right to

notice and an opportunity to be heard, (Doc. 124; Doc. 169). To

the extent that this court has upheld the witness requirement

and delineated which ballots must be spoiled, as compared to

those that may be cured, this court has done so only to uphold

the core constitutional right at issue. Based on the evidence

before this court today, this court finds that the SBE’s



                                   - 17 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 17 of 19
guidance regarding the eligibility of ballots to be cured, (Doc.

171-3), is in compliance with its prior orders in August, (Doc.

124), and October, (Doc. 169), because the witness requirement

is in place and notice and an opportunity to be heard is

provided to all voters.

    The evidence presented regarding current SBE guidance is

sufficient for this court to find that the SBE is providing

adequate Due Process as required under federal law; having

determined that Due Process is satisfied, this court’s authority

to address the type and manner of a “cure” under state law, by

state actors, is limited by the absence of any federal claim

related to that issue in this case.

    In the absence of a continuing federal violation, any order

by this court that the SBE conform their conduct with state laws

is precisely the conduct the Supreme Court forbids in Pennhurst.

See Bragg, 248 F.3d at 296-98. A state’s dignity interest in

protecting its sovereign immunity “does not fade into oblivion

merely because a State’s law is enacted to comport with a

federal invitation to regulate within certain parameters.” Id.

at 297. Though it frustrates this court, for the reasons stated

earlier and those also cited by Justice Gorsuch and Judges

Wilkinson and Agee, Moore v. Circosta, ____ S. Ct. ____, 2020 WL

6305036 (U.S. Oct. 28, 2020); Wise v. Circosta, No. 20-2104,



                                   - 18 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 18 of 19
2020 WL 6156302, at *9 (4th Cir. Oct. 20, 2020) (en banc)

(Wilkinson and Agee, joined by Niemeyer, JJ., dissenting), that

the SBE seems to be permitting county boards to accept and

process ballots for counting without ever obtaining the

information required by statute, the basis of any injunction

this court might issue here would not be grounded in a federal

Due Process violation.

    On the facts and claims before this court at this time,

Pennhurst appears to counsel that these issues are matters for

the state and state courts to address. For these reasons, this

court will decline to order any additional relief or to provide

any additional clarification in this case.

III. CONCLUSION

    For the aforementioned reasons,

    IT IS THEREFORE ORDERED that Legislative Defendants’ Motion

for Clarification, (Doc. 170), is DENIED.

    This the 30th day of October, 2020.



                                 __________________________________
                                    United States District Judge




                                   - 19 -



   Case 1:20-cv-00457-WO-JLW Document 188 Filed 10/30/20 Page 19 of 19
